Opinion issued January 23, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01224-CR
____________

TRACY DEON HALL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 14,359



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on September 13, 2002.  No motion for new trial was filed. 
The deadline for filing notice of appeal was therefore Monday, October 14, 2002,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).
	Notice of appeal was filed on October 18, 2002, four days after the deadline.
A motion for extension of time to file notice of appeal was filed on October 29, 2002
in the district court.  The Texas Rules of Appellate Procedure require that in a
criminal case a motion for extension of time to file notice of appeal must be filed in
the appellate court.  Tex. R. App. P. 26.3.  Only the appellate court has the authority
to grant or deny a motion for extension of time to file notice of appeal.  See Jones v.
State, 900 S.W.2d 421, 422-23 (Tex. App.--Texarkana 1995, no pet.) (interpreting
former Rule 41(b)(2) that was not substantially changed with the adoption of
amended Rule 26.3 by the Texas Court of Criminal Appeals effective September 1,
1997).
	An untimely notice of appeal unaccompanied by a proper motion for
extension of time to file notice of appeal fails to confer jurisdiction on the appellate
court in a criminal case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
	Because no motion for extension of time to file notice of appeal was filed
in this Court, we dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.